Citation Nr: 1217345	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-06 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a spider bite to the right upper thigh. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from February 2003 to February 2006, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that in part denied claims for service connection for bilateral shoulder tendonitis, bilateral knee patellofemoral syndrome, bilateral ankle tendonitis, and residuals of a spider bite to the right upper thigh. 

Review of the claims file reveals that the Veteran testified at a November 2007 Decision Review Officer Hearing at the RO.  An April 2008 letter from the RO shows that the transcript of that hearing was lost, and the RO provided the Veteran the option to return for another hearing or submit additional evidence to support his claims, or to withdraw his request for the hearing.  The Veteran's representative submitted a "recreated transcript" of that hearing that was based on a written script prepared prior to the hearing and read verbatim into the record at the hearing.  The Veteran subsequently withdrew his request for any further hearing.  Thus, the Board finds there is no hearing request pending at this time.

In March 2009, the claims file was transferred to the San Juan, Puerto Rico, RO. 

In a November 2010 decision, the Board in part remanded the above claims for further development.

In a September 2011 rating decision, the RO granted service connection for disabilities of the shoulders, knees, and ankles.  Thus, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  


FINDING OF FACT

The Veteran incurred a spider bite to the right upper thigh during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a spider bite to the right upper thigh have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he was bit by a spider in the right upper thigh and treated with incision and drainage in service.

The Veteran's service treatment records do not show that he was bit by a spider in the right upper thigh.  However, they show that he was bit by a spider in the upper lip and right hip.  A blister on the lip was popped and drained.  Treatment for the bite to the right hip was not specifically noted.

In conjunction with his claim, the Veteran underwent a VA examination in May 2006.  He reported an in-service history of spider bites to the right hip and right upper inner thigh, both of which were incised and drained.  Examination revealed a cyst-like structure on the right hip that was slightly tender with dark surrounding tissue and a similar lesion on the right upper inner thigh.  The examiner diagnosed the Veteran with two spider bites.

Although there was evidence of current disability, diagnosed as a spider bite, the service treatment records did not document a spider bite to the right upper thigh.  Thus, the Board requested a VA examination to obtain a medical opinion as to whether any current disability of the right upper thigh was related to service.

Accordingly, the Veteran underwent a VA examination in June 2011.  Examination revealed a small circular scar on the right thigh.  The examiner opined that, as there is no evidence of such a condition in the claims folder, it is not related to service.

Upon further review, the Board finds that there was sufficient evidence establishing that the Veteran incurred a spider bite to the right upper thigh in service at the time of the November 2010 remand.  In this regard, the service treatment records showed that he had been bitten by a spider on two other areas of his body, including on the right hip, and the May 2006 examiner observed that there were similar lesions on the right hip and right upper thigh.  The examiner even provided a diagnosis of two spider bites, indicating that the lesion on the right upper thigh was consistent with the residuals of the incision and drainage of the spider bite on the right hip which is documented in the service treatment records.  

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he incurred a spider bite to the right upper thigh in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, service connection for residuals of a spider bite to the right upper thigh is warranted.

The Board notes the negative opinion in the June 2011 examination report.  In this regard, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this case, the record indicates that the Board was simply trying to obtain a competent medical opinion on the matter.  Regardless, given the above finding that there was sufficient evidence to establish that the Veteran incurred a spider bite to the right upper thigh in service at the time of the prior remand, the Board finds that the June 2011 examination was not needed and the opinion will be disregarded.  Even if the Board were to consider the negative opinion, it would only place the evidence in relative equipoise as to whether the Veteran incurred a spider bite to the right upper thigh in service, and this again would be resolved in his favor.  Thus, the grant of service connection appears in order in this case.


ORDER

Service connection for residuals of a spider bite to the right upper thigh is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


